Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-3-1997

Deane v. Pocono Med Ctr
Precedential or Non-Precedential:

Docket
96-7174




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Deane v. Pocono Med Ctr" (1997). 1997 Decisions. Paper 237.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/237


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed October 3, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 96-7174

STACY L. DEANE,
         Appellant

v.

POCONO MEDICAL CENTER

(D.C. Civil Action No. 94-1139)

Present: SLOVITER, Chief Judge, BECKER, STAPLETON,

MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD,
ALITO, ROTH, LEWIS, McKEE, Circuit Judges, and
BARRY, District Judge*

ORDER

A majority of the active judges having voted for rehearing
en banc in the above appeal, it is

O R D E R E D that the Clerk of this Court vacate the

opinion filed August 25, 1997 and list the above case for
rehearing en banc at the convenience of the court.

         By the Court,

         /s/ Dolores K. Sloviter
         Chief Judge

Dated: October 3, 1997
_________________________________________________________________

*Hon. Maryanne Trump Barry, United States District Court for the
District of New Jersey, sitting by designation, as to panel rehearing
only.




A True Copy:
Teste:

         Clerk of the United States Court of Appeals
         for the Third Circuit